Citation Nr: 0827278	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-03 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to September 20, 2000, 
for a total rating on the basis of individual unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran has qualifying service from October 1944 to March 
1946.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, in which the RO 
granted the veteran's claim for a total rating on the basis 
of individual unemployability due to service-connected 
disability (TDIU), with an effective date of September 20, 
2000.  The veteran has appealed the issues of entitlement to 
earlier effective date for TDIU.


FINDINGS OF FACT

1.  A claim for TDIU was received no earlier than September 
20, 2000.  A prior claim of TDIU had been denied by the Board 
in May 1997.

2.  As of September 20, 1999, the veteran's service-connected 
disabilities precluded him from engaging in substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for an effective date of September 20, 1999, and 
no earlier, for TDIU have been met.  38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's sole service-connected disability is 
amputation, right forearm, below the insertion of the 
pronator teres, major.  This disability has been evaluated as 
70 percent disabling, with an effective date for the 70 
percent rating that is commensurate with the effective date 
for service connection, i.e., March 24, 1946.  

A review of the claims files shows that on a number of 
previous occasions, VA had denied claims for TDIU.  Most 
recently, the veteran filed an application to reopen his TDIU 
claim in May 1992.  The RO denied the claim in October 1994.  
The veteran appealed, and in May 1997, the Board denied the 
claim.  There was no appeal, and the Board's decision became 
final.  See 38 U.S.C.A. § 7104(b) (West 2002).   

On September 20, 2000, the veteran filed another TDIU claim.  
In a rating decision, dated in March 2005, the RO granted the 
claim for TDIU.  The RO assigned an effective date of 
September 20, 2000 for TDIU.  The veteran has appealed the 
issue of entitlement to earlier effective dates for TDIU.  He 
requests an effective date of May 26, 1992 for TDIU, and 
argues that he filed a TDIU claim as of that date.  See 
veteran's appeal (VA Form 9), received in October 2005.

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of 
application."  38 U.S.C.A. § 5110(a) (West 2002).  The 
corresponding VA regulation expresses this rule as "date of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1) (2007).  

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2) 
(West 2002).  If the evidence shows that the increase in 
disability occurred prior to the date of receipt of claim, 
the RO may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating was received within a 
year of the date that the increase occurred.  38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2007); see 
Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. 
Derwinski, 3 Vet. App. 129, 134- 135 (1992); VAOPGCPREC 12-
98, 63 Fed. Reg. 56704 (1998).  

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within one 
year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.; see 
also VAOPGCPREC 12-98 at 2.  That is, because neither 38 
U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the 
date of the claim as the effective date of an award of 
increased disability compensation, the effective date for 
increased disability compensation is the date on which the 
evidence establishes that a veteran's disability increased, 
if the claim is received within one year from such date.  The 
effective date of an increased rating would be the date of 
claim only if the claim is not received within the year 
following the increase in disability, as explained in Harper.  
VAOPGCPREC 12-98 at 3.  

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992).  Therefore, determining whether an effective date 
assigned for an increased rating is correct or proper under 
the law requires: (1) a determination of the date of the 
receipt of the claim for the increased rating as well as (2) 
a review of all the evidence of record to determine when an 
increase in disability was "ascertainable."  Id. at 521. 

The Court has recognized that TDIU may be sought as a type of 
increased-rating claim.  See Ingram v. Nicholson, 21 Vet. 
App. 232, 248 (2007), citing Norris v. West, 12 Vet. App. 
413, 420-21 (1999) (finding that TDIU "is in essence a claim 
for an increased rating" and applying the informal claim 
provisions of 38 C.F.R. § 3.157to TDIU claims); see also 
Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007) (holding 
that a TDIU claim based on a condition that has already been 
service connected is an increased-rating claim for the 
purpose of application of 38 U.S.C. § 5110(b)(2)).  

As previously stated, VA most recently denied a claim for 
TDIU in May 1997.  Notification of this rating decision was 
sent to the veteran on May 30, 1997.  This decision was not 
appealed, and became final.  The veteran's claim for TDIU was 
received on September 20, 2000.  

Although the claims files include non-VA and VA treatment 
reports, none of these reports dated between May 30, 1997, 
and prior to September 20, 2000, show treatment for the 
veteran's service-connected disability.  Therefore, they do 
not meet the criteria for an informal claim.  See 38 C.F.R. 
§§ 3.155, 3.157 (2007).  

The veteran's TDIU claim (VA Form 21-8940), received on 
September 20, 2000, shows that the veteran reported having 
one year of high school, and no work history.  He stated, 
"I've not been able to work since service due to my 
injuries."  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4. 

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more.  If there 
are two or more such disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be 
considered are the veteran's education, employment history 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).  

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, 251 
F.3d 1378 (Fed Cir. 2001).  

As previously stated, the veteran's 70 percent rating for his 
service-connected disability has an effective date in March 
1946.  Given the foregoing, the minimum schedular criteria 
for TDIU are met as of the date of receipt of that date.  See 
38 C.F.R. § 4.16(a).  

The Board finds that the criteria for TDIU are met as of 
September 20, 1999.   Briefly stated, the claims files 
contain a number of affidavits, certifications, and other 
evidence which indicates that the veteran has not been 
employed since well prior to 1999, and that he cannot sustain 
gainful employment.  A VA examination report, dated in 
October 2000, shows that the examiner concluded that the 
veteran's service-connected disability prevented him from 
working in manual employment.  There is no evidence 
whatsoever to show that the veteran was employed at any time 
between September 1999 and September 2000.  In summary, the 
Board finds that the evidence is reasonably consistent with 
the conclusion that the criteria for TDIU are met on and 
after September 20, 1999.  Therefore, resolving all doubt in 
the veteran's favor, the Board finds that the evidence is at 
least in equipoise, and that TDIU is established as of 
September 20, 1999.  

The criteria for TDIU are not shown to have been met prior to 
September 20, 1999. In this regard, as previously stated, a 
claim for TDIU was received no earlier than September 20, 
2000.  Alternatively stated, following the Board's final 
decision in May 1997, there is no evidence to show that a 
claim, formal or informal, for TDIU, was received at any time 
prior to September 20, 2000.  See 38 C.F.R. §§ 3.155, 3.157.  
Given the foregoing, there is no basis for the assignment of 
an effective date for the grant of TDIU prior to September 
20, 1999.  See 38 C.F.R. § 3.400(o)(2); see also Washington 
v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the 
appellant had previously submitted claim applications, which 
had been denied, is not relevant to the assignment of an 
effective date based on a current application."); Wright v. 
Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an 
application that had been previously denied could not 
preserve an effective date for a later grant of benefits 
based on a new application).  In light of the facts of this 
case, the Board has no basis to grant an effective date 
beyond September 20, 1999.        

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.    

In this case, VA has not provided the appellant with VCAA 
notice as to his claim. However, the appellant's claim has 
not been prejudiced, as the VCAA is inapplicable, and as the 
Board has granted the claim to the full extent allowed by 
law.  

VA's General Counsel issued an opinion which found that, 
under 38 U.S.C. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Further, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004; see also Manning v. Principi, 16 Vet. App. 
534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(2001) (VCAA had no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter).  

In this case, the appellant has asserted that he filed an 
application to reopen his claim in May 1992.  However, as 
previously discussed, the veteran's May 1992 claim was denied 
by the RO in October 1994.  He appealed, and his claim was 
denied by the Board in May 1997.  The Board's decision is 
final.  38 U.S.C.A. § 7104(b).  Therefore, there is no 
dispute as to the underlying facts.  In such a case, there is 
no additional information or evidence that could be obtained 
to substantiate the claim, and the claim has been granted to 
the fullest extent allowed by law.  See 38 C.F.R. 
§ 3.400(o)(2).  Therefore, the VCAA is inapplicable.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007) (the purpose of § 
5103(a) notice is not frustrated and the claimant is not 
prejudiced when the benefit sought cannot be awarded as a 
matter of law); Valiao v. Principi, 17 Vet. App. 229 (2003) 
(determining that a notice error was nonprejudicial where 
appellant was not entitled to benefits as a matter of law).        

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) further redefined the 
requirements of the VCAA to include notice that a disability 
rating and an effective date for award of benefits would be 
assigned if service connection is awarded.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No 
further notice is needed as to any disability rating or 
effective date matters.   The claim on appeal specifically 
involves an effective date issue, and the veteran was 
afforded sufficient notice in a September 2006 letter.  Id.  
Furthermore, to the extent that the claim has been granted, 
any error in the failure to provide notice involving the 
downstream elements of rating and effective date is harmless 
at this time, and can be corrected by the RO following the 
Board's decision.  Therefore, VA's duty to notify the 
appellant has been satisfied, and there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained VA and 
non-VA medical records.  The Board concludes that a decision 
on the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the mandates of 
the VCAA have been met, and that any violation of the duty to 
assist could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

ORDER

An effective date of September 20, 1999, and no earlier, is 
warranted for TDIU, subject to the laws and regulations 
governing the award of monetary benefits.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


